USDC IN/ND case 3:19-cv-00657-DRL-MGG document 34 filed 09/18/20 page 1 of 4


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 RONNIE BEE CISLO et al.,

                       Plaintiffs,

        v.                                         CAUSE NO. 3:19-CV-657-DRL-MGG

 CAMERON B. PRICE et al.,

                       Defendants.

                                     OPINION & ORDER

       Ronnie Bee Cislo, a prisoner without a lawyer, filed a complaint attempting to

assert not only his claim, but also the claims of others and asking to proceed as a class

action. ECF 1. “A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks

and citations omitted). Under 28 U.S.C. § 1915A, the court still must review the merits of

a prisoner complaint and dismiss it if the action is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief against an immune

defendant. “[T]o state a claim under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that

defendants deprived him of a federal constitutional right; and (2) that the defendants

acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

       Mr. Cislo wants this case certified as a class action, but it would be “plain error to

permit this imprisoned litigant who is unassisted by counsel to represent his fellow

inmates in a class action.” Oxendine v. Williams, 509 F.2d 1405, 1407 (4th Cir. 1975); see also
USDC IN/ND case 3:19-cv-00657-DRL-MGG document 34 filed 09/18/20 page 2 of 4


Hagan v. Rogers, 570 F.3d 146, 159 (3rd Cir. 2009). “Under Rule 23(a)(4), a class

representative must fairly and adequately protect the interests of the class. A litigant may

bring his own claims to federal court without counsel, but not the claims of others. This

is so because the competence of a layman is clearly too limited to allow him to risk the

rights of others.” Fymbo v. State Farm, 213 F.3d 1320, 1321 (10th Cir. 2000) (citations and

quotation marks omitted). The claims of others must be dismissed, and the request to

proceed as a class action denied.

       As for his own claims, the complaint is confusing. Mr. Cislo alleges he was stopped

by Officer Cameron B. Price on June 11, 2019. Officer Price says it was because Mr. Cislo

did not stop for a stop sign. Mr. Cislo says he did stop. Mr. Cislo says the stop was because

of a tip Officer Price received from his girlfriend and drug dealer, Joy Naomi Feare. It is

unclear if she was the girlfriend of Officer Price or Mr. Cislo, or both. The complaint

alleges the tip was received through social media, but it is unclear whether it was a public

post, or a private message. It is unclear what the tip was about. Mr. Cislo alleges Officer

Price illegally searched and seized him. It is unclear how he was searched, what was

found, whether he was arrested – and if so, why. Mr. Cislo alleges Officer Price falsified

his probable cause affidavit, but it is unclear what he said, why he wrote it, and for what

it was used.

       As written, the complaint does not present sufficient facts to state a plausible

claim. A complaint must contain sufficient factual matter to “state a claim that is plausible

on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial

plausibility when the pleaded factual content allows the court to draw the reasonable


                                             2
USDC IN/ND case 3:19-cv-00657-DRL-MGG document 34 filed 09/18/20 page 3 of 4


inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). “Factual allegations must be enough

to raise a right to relief above the speculative level, on the assumption that all the

allegations in the complaint are true (even if doubtful in fact).” Twombly, 550 U.S. at 555

(quotation marks, citations and footnote omitted). “[W]here the well-pleaded facts do not

permit the court to infer more than the mere possibility of misconduct, the complaint has

alleged—but it has not shown—that the pleader is entitled to relief.’” Iqbal, 556 U.S. at 679

(quotation marks and brackets omitted). Thus, “a plaintiff must do better than putting a

few words on paper that, in the hands of an imaginative reader, might suggest that

something has happened to her that might be redressed by the law.” Swanson v. Citibank,

N.A., 614 F.3d 400, 403 (7th Cir. 2010) (emphasis in original).

       If Mr. Cislo has additional facts about the June 11, 2019, traffic stop, he may file an

amended complaint because “[t]he usual standard in civil cases is to allow defective

pleadings to be corrected, especially in early stages, at least where amendment would not

be futile.” Abu-Shawish v. United States, 898 F.3d 726, 738 (7th Cir. 2018). If he has a copy

of the probable cause affidavit, he should attach it to the amended complaint. To file an

amended complaint, he needs to write this cause number on a Pro Se 14 (INND Rev.

2/20) Prisoner Complaint form which is available from his law library. After he properly

completes and signs that form, he needs to send it to the court.

       For these reasons, the court:

       (1) GRANTS Ronnie Bee Cislo until October 30, 2020 to file an amended complaint

on a Pro Se 14 (INND Rev. 2/20) Prisoner Complaint form; and


                                              3
USDC IN/ND case 3:19-cv-00657-DRL-MGG document 34 filed 09/18/20 page 4 of 4


      (2) CAUTIONS Ronnie Bee Cislo if he does not respond by the deadline, this case

will be dismissed pursuant to 28 U.S.C. § 1915A without further notice because the

current complaint does not state a claim for which relief can be granted.

      SO ORDERED.

      September 18, 2020                        s/ Damon R. Leichty
                                                Judge, United States District Court




                                            4
